Citation Nr: 0907652	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
January 1974 to August 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

As support for his claim, the Veteran testified at a hearing 
in July 2005 at the Board's offices in Washington, DC (Board 
or Central Office hearing).  The undersigned Veterans Law 
Judge (VLJ) presided.  

In February 2007 the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In November 2008, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and returned the file to the Board for 
further appellate review.

Another preliminary point worth mentioning is that, in his 
March 1992 statement the Veteran requested service connection 
for residuals of a head injury, purportedly sustained during 
basic training at Parris Island, South Carolina.  So the 
Veteran raised an additional claim that had not been 
previously made or adjudicated, and though the Board 
previously referred this claim to the RO in February 2007, 
there is no indication the RO adjudicated it.  So this 
additional claim is again referred to the RO for appropriate 
development and consideration.  The Board does not have 
jurisdiction to consider it, even in a remand, because the RO 
has not considered it in the first instance, much less denied 
it, followed by the initiation of a timely appeal to the 
Board by the Veteran.  See 38 C.F.R. § 20.200 (2008).  See, 
too, Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction over an issue not yet adjudicated by 
the RO).  


FINDINGS OF FACT

1.  An unappealed January 1994 rating decision denied service 
connection for an acquired psychiatric disorder because there 
reportedly was no evidence at the time of a psychiatric 
disorder in service or of a psychosis within one year of 
separation from service.  

2.  However, additional evidence received since that January 
1994 rating decision is not cumulative of evidence already of 
record, is relevant and raises a reasonable possibility of 
substantiating the claim for an acquired psychiatric 
disorder.  

3.  The Veteran has schizophrenia, a type of psychosis, which 
was first diagnosed during private psychiatric treatment in 
March 1976, so within one year of his discharge from the 
military.  At that time, he had significant symptomatology 
and a psychotic depressive reaction.  


CONCLUSIONS OF LAW

1.  The January 1994 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).

2.  But new and material evidence has been submitted since 
that decision to reopen the claim for service connection for 
an acquired psychiatric disorder. 38 U.S.C.A. §§ 5107, 5108 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2008).

3.  The Veteran's schizophrenia was presumptively incurred 
during his military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.384, 4.130, 
Diagnostic Code 9201-9211 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

II.  Analysis-Petition to Reopen the Claim for Service 
Connection for an Acquired Psychiatric Disorder

An earlier January 1983 rating decision had initially 
considered and denied the Veteran's claim for service 
connection for service connection for an acquired psychiatric 
disability, and became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  In that 
decision, the Board denied this claim because there was no 
evidence of diagnosis or treatment for an acquired 
psychiatric disorder during his military service.  Notably, 
subsequent rating decisions continued to deny his subsequent 
petitions to reopen that claim for service connection, the 
last in January 1994.  The January 1994 rating decision also 
went unappealed, and so, it too is final and binding on him 
based on the evidence then of record.  That January 1994 
decision was the last final and binding decision on his claim 
for service connection for an acquired psychiatric disorder.  
See 38 C.F.R. § 20.1103.  Consequently, new and material 
evidence since that January 1994 rating decision is required 
to reopen this claim and warrant further consideration of it 
on the underlying merits (on a de novo basis).  The Board 
must make this threshold preliminary determination because 
this affects the Board's jurisdiction to consider the 
underlying claim on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Veteran filed a formal petition to reopen this claim in 
August 2004.  Therefore, amended regulations with respect to 
new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the March 2005 rating decision presently on appeal, the RO 
denied the petition to reopen based on a lack of new and 
material evidence, and as such, did not proceed to adjudicate 
the issue of service connection for an acquired psychiatric 
disorder on the merits.  Regardless, though, the Board must 
make its own threshold preliminary determination of whether 
to reopen based on the receipt of new and material evidence, 
because it affects the Board's jurisdiction to adjudicate the 
underlying claim on the merits on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs here a two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).



Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  Since the Board's January 1994 
decision is the last final denial of this claim, irrespective 
of the specific basis, it marks the starting point for 
determining whether there is new and material evidence to 
reopen this claim.  Evans, 9 Vet. App. at 283.  See also 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.



The January 1994 rating decision denied his petition to 
reopen based on a lack of evidence of in-service incurrence 
of a psychiatric disorder, or manifestation of psychosis 
within one year of separation to a degree of at least 10 
percent.  At that time, the only service department records 
available were his service entrance and separation 
examinations.  Other evidence of record was post-service 
private treatment records and his personal statements.

Additional "relevant" service department records, including 
service personnel records (SPRs) and service treatment 
records (STRs) are, by definition, considered new and 
material evidence.  See 38 C.F.R. § 3.156(c) (2008).  In this 
vein, since the last final decision in January 1994, the NPRC 
provided additional SPRs.  These records are especially 
pertinent in that they recognize an ongoing psychiatric 
disorder of schizophrenia as a mitigating factor for his many 
disciplinary infractions, which ultimately contributed to his 
discharge.  Thus, these additional records are especially 
relevant.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  So the 
Board finds these additional SPRs, not previously considered, 
are new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(c) to reopen the claim.  

Also worth mentioning is a March 1976 private psychiatric 
treatment evaluation record, by Dr. N.G., diagnosing 
schizophrenia within the one year period of presumptive 
service connection for psychoses.  This is clearly evidence 
that is not cumulative of evidence already of record, is 
relevant and raises a reasonable possibility of 
substantiating the claim for an acquired psychiatric 
disorder.  Accordingly, his claim of service connection for 
an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).




III.  Analysis-Entitlement to Service Connection for an 
Acquired Psychiatric Disorder

Since the Board has reopened the claim for service connection 
for an acquired psychiatric disorder, as discussed above, 
focus must shift to whether the Veteran has met the elements 
for his underlying claim for service connection.  
The Veteran contends that he currently suffers from mental 
illness due to an in-service head injury, during boot camp in 
Parris Island, South Carolina.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  A recently issued definition of a "psychosis" 
includes the following specific disorders:  brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, 
and substance-induced psychotic disorder.  
38 C.F.R. § 3.384 (2008).  See 71 Fed. Reg. 42,758-60 (July 
28, 2006).  



Under 38 C.F.R. § 4.130, Diagnostic Code 9201-9211 (2008), 
for schizophrenia and other psychotic disorders, a 10 percent 
rating is warranted with occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; where symptoms are 
controlled by continuous medication.  A higher 30 percent 
rating is warranted with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss.  Id.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

There is no disputing the Veteran currently has an acquired 
psychiatric disorder, as his recent VA psychiatric treatment 
records show a diagnosis of schizophrenia.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Consequently, the determinative issue is whether his acquired 
psychiatric disorder is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  



Based on review of the pertinent medical evidence in view of 
the applicable criteria, service connection for schizophrenia 
is deemed warranted.  Here, although the Veteran's service 
personnel records do not confirm his allegations of an in-
service head injury at boot camp, at least explicitly, the 
Board nonetheless finds there is sufficient evidence of 
psychiatric problems during service to establish the initial 
manifestation of mental illness while in the military.  
Indeed, the December 1980 U.S. Navy Board of Correction of 
Naval Records deemed his schizophrenia to have contributed at 
least in part to his extensive periods of unauthorized 
absence without leave (A.W.O.L.), which ultimately led to his 
honorable discharge in August 1975.  The Board notes, 
however, that the dates of his initial treatment for a 
psychiatric disorder by a private provider, the Nassau County 
Mental Health Clinic, are incorrectly stated as pre-existing 
his period of military service.

The provisions for presumptive service connection for chronic 
illness are objectively met.  A March 1976 private 
psychiatric treatment evaluation record, by Dr. N.G., 
significantly within the one year period of presumptive 
service connection for psychoses, diagnosed the Veteran with 
possible schizophrenia.  That psychiatric evaluation 
indicated he may have alternatively have experienced a 
psychotic depressive reaction to his discharge from the 
Marine Corps.  Although he was later confirmed to have 
chronic paranoid schizophrenia, this is inconsequential as 
both schizophrenia and a brief psychotic disorder qualify for 
presumptive service connection for a "psychosis" - if, as 
here, initially manifested to a compensable degree within one 
year of separation.  38 C.F.R. § 3.384; 71 Fed. Reg. 42,758-
60.  

And Dr. N.G. indicated the psychotic disorder had significant 
symptomatology, including inappropriate affect, poor judgment 
and insight, inappropriate affect, poor eye contact, loose 
associations, guarded speech, poor work history, poor 
interpersonal relations, bizarre behavior, and an inability 
to function both within and outside of the Marine Corps.  
These symptoms indicate a moderate to severe level of social 
and work impairment, which at least satisfies the 
requirements for a rating at the minimally acceptable 10 
percent level, if not greater, under the rating criteria for 
schizophrenia and other psychotic disorders.  DCs 9201-9211.  


Thus, the currently diagnosed schizophrenia may be presumed 
to have been incurred during active duty service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This is notwithstanding the absence of any formal 
psychiatric diagnosis obtained during the actual period of 
service.  See 38 C.F.R. § 3.303(d) (indicating service 
connection is permissible for a condition initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, shows the condition was 
incurred in service).

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the criteria for service connection for an acquired 
psychiatric disorder, specifically schizophrenia, are met.  
See 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened and granted on the underlying merits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


